                                                                         JS-6
 1
 2                        UNITED STATES DISTRICT COURT
 3         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
 4
 5
 6 ENZO & CO., a California corporation,            Case No. 8:19-cv-00143-JLS-ADS
 7               Plaintiff,                         ORDER RE VOLUNTARY
                                                    DISMISSAL
 8         v.
 9 ENSO TOOLS, LLC, an Ohio limited
   liability company; and DOES 1 through            Courtroom: 10A
10 10, Inclusive,                                   Judge: Hon. Josephine L. Staton
11               Defendants.
                                                    Complaint Filed: January 25, 2019
12
   ENSO TOOLS, LLC, an Ohio limited
13 liability company
14               Counter-Claimant,
15    v.
16 ENZO & CO., a California corporation;
   and DOES 1-10, inclusive
17
             Counter-Defendants.
18
19
20         The Court, having considered the joint Stipulation of Voluntary Dismissal of
21 the parties, hereby grants the parties’ request to voluntarily dismiss, with prejudice,
22 the Complaint and Counterclaim in this matter, with each party to pay its own costs
23 and attorneys’ fees incurred in the action.
24         IT IS SO ORDERED:
25
     Dated: June 27, 2019
26
                                      By:    JOSEPHINE L. STATON
27
                                            HON. JOSEPHINE L. STATON
28
                                              -1-
                               ORDER RE VOLUNTARY DISMISSAL
